Case 5:16-cv-00523-JKP-RBF Document 71-17 Filed 06/04/20 Page 1 of 2




                    Exhibit Q
              Case 5:16-cv-00523-JKP-RBF Document 71-17 Filed 06/04/20 Page 2 of 2




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Thursday, March 3, 2016 3:47 PM
To:                                Ronald Shaw; Elvira Ximenes; jximenes@jxminc.com; glennareedcpa@satx.rr.com
Subject:                           San Marcos Title


Elvira,

I just communicated with Carly at San Marcos Title. I informed her of Grandma's will challenge, filed lis pendens, my
filed re-activated mechanics lien, that three owners heirs under your will are opposed to signing any contract nor deed
especially to you, that your motion to approve the sale was rejected by the court and has yet to be refiled, and that
Grandma has retained counsel.

Carly responded to me that ALL is on HOLD on their end until after your jury trial. I cannot wait to see your fat ass on
the stand. The jury is going to RULE against you.

I suggest you resign today as executrix and agree to enter the holographic. Otherwise, you and your partners will get
ZERO and owe the estate and Grandma alot of money. Also, we plan to file a criminal complaint against you personally
after the jury verdict for estate fraud in the first degree. I've spoken to Wes Mau the Hays County District Atty. He
knows the entire story of YOUR activities in Hays County. Stop running to Updegrove. He won't help you anymore with
your estate fraud.

If you think you can beat Grandma that your tumor is affecting your judgement. Further, even if you win I will make you
pay dearly. Remember my words. I shit you not Elvira. YOU have destroyed our family. You learned this from Robert
ripping off his brothers. I will NOT permit you in completing NOR enjoying any fruits from your fraud. This is a promise
and you're on TOP of my shitlist. I will stay ON YOU until you quit or die.


Thank you,

/s/Daniel Montes
Grandson, caretaker, agent of
Juana Perez Hernandez
469-765-5427 cell
plantoperationsdirector@gmail.com




                                                             50
